AILSHIE, J.,
Dissenting. — The application of the doctrine adopted in this case to the facts it discloses, works an effectual rape of the statute in the name of that facile and beguiling progeny of equity called estoppel. I shall not enter upon any discussion as to whether or not the homestead of a married woman may be alienated or transferred in any other manner than that pointed out by statute. I am convinced, however, that if the doctrine of estoppel adopted by my brothers is applicable to a married woman and not forbidden by express statute, that, notwithstanding such a rule, the facts of this case are entirely barren of the elements of estoppel. In 16 Cyclopedia, 726, Professor Bigelow defines the essential elements of *473estoppel in pais as follows: “In order to constitute an equitable estoppel there must exist a false representation or concealment of material facts; it must have been made with knowledge, actual or constructive, of the facts; the party to whom it was made must have been without knowledge or the means of knowledge of the real facts; it must have been made with the intention that it should be acted upon; and the party to whom it was made must have relied on or acted upon it to his prejudice/’ Applying this test to the facts disclosed in the record, not a single element of estoppel as against Mrs. Woodworth can be gleaned from this case. All the acts, declarations and conduct of the wife in this case which are held to constitute an estoppel are narrated in the opinions of my associates, and it is therefore unnecessary for me to repeat them here. The acts and declarations of the wife in this case by which she is estopped to set up the plea of her homestead right were made to third parties, and that in the course of casual conversation which took place long after the purchaser, Grice, had paid the entire purchase price with the exception of a very trivial sum. And, indeed, there is no evidence in the record anywhere showing or tending to show, that the substance of these conversations and decorations, or any part thereof, was ever at any time communicated to Grice prior to the commencement of this action. It is not even shown when the wife came into knowledge of the fact that her husband had sold or contracted to sell this homestead, and so far as the record is concerned, that information may have been gathered by her long after her husband had received the entire purchase price, with the exception of $25 unpaid at the time the action was commenced. It is said by the chief justice in his opinion that “if Mrs. Woodworth desired to deal fairly with the Grices when she returned to Moscow and found them in possession of her property. . . . she should have said to them, ‘You are improving property upon which I have filed my homestead declaration. I have never consented to the sale of it and still desire to claim it as my home.’ ” One would infer from this statement that Grice had no information as to the filing of the homestead; but that would be a wrong impression. As a matter of fact, the homestead declaration was *474of record long before Grice entered into the contract with Wood-worth or took possession of the property, and he was chargeable with notice of such fact as well as with notice of the provisions of the statute to the effect that the wife cannot be devested of her homestead right except by an instrument in writing duly acknowledged by her. The laches and neglect shown in this case are to my mind entirely chargeable to appellant rather than to the respondent, Mrs. Woodworth. It is true, as said by counsel for respondent in their brief, “that a certain degree of negligence is a luxury that all mankind are licensed to enjoy .and for which every man must make an allowance in his dealings with other men.” This is said upon the theory, I presume, that all men — and women too — are human, and may not live np to all the moral obligations their neighbors may think the code imposes; but for every such dereliction a court of equity cannot interpose with an adequate and speedy remedy. It is difficult to understand upon what theory either the actions, •declarations or conduct of this married woman are to be construed into an estoppel against her defending her hopaestead rights where the record contains not a word showing that the -party who purchased from her husband parted with a single .dollar or made the slightest improvement upon the property upon any statement, act or representation made by her.
In speaking of an estoppel by actions and conduct, Justice Field, in Henshaw v. Vissell, 18 Wall. 271, 21 L. ed. 841, says: “For its application there must be some intended deception in the conduct or gross declaration of the party to be estopped or •such gross negligence on his part as to amount to constructive fraud.” Such is not the case here. The wife is' apparently estopped in this case because she did not, as soon as she learned of this sale by her husband, rush out upon the streets and to her neighbors and recount her troubles to everyone with whom she •met; and, of course, necessarily berate the conduct of her husband and brand him as one who was obtaining money under false -pretenses.
After reading the majority opinion in this case the femes covert of this commonwealth in order to hereafter avoid the plea sof estoppel will find it necessary, where their speculative hus*475bands have parted with the old homestead, without their consent, to then turn Xantippes and rail their grievances as well from the housetops and market places as from the forum. And, indeed, in order that they may not be estopped, they should, on their “days at home,” apprise all their gentle callers that, while their impecunious spouses lured them away from the old homestead bound with cords of affection, that still they are as deeply attached to that declaration of homestead as they were on the day when a considerate husband first suggested its execution. Or when she returns the call made by the “innocent purchaser’s” wife, she might save herself from the bar of estoppel by reciting to that good dame how their husbands both were ignorant of the statute as well as unmindful of her individual property rights and learned in the arts of fraud. Or when the “innocent purchaser,” ignorant of the statute, calls to pay her avaricious husband his monthly installment, she might eject him from the premises and deliver him a personal discourse, and thereby in a modest but Portian way save herself from this oft. salutory, ever convenient, hut sometimes dangerous, plea of estoppel.
The majority have told the good wives of this state that they must talk or be estopped — I am chagrined to hear it. It is enough if they keep still; indeed, the law hath required no more, and, moreover, equity taketh no delight in a parade of griévances and multiplicity of troubles where peace and quietude might reign. I am persuaded that it hath never before been written that our good wives should be estopped by the courtesies and pleasantries they exchange when “making calls” or at the “tea party.”
I think the judgment should be affirmed.